S. B. Strong, Justice.
I concur in this opinion. The charge made by the defendant against the plaintiff, was not simply that he had received stolen goods. If it had been, I should think that it would not have been actionable per se, without the additional allegation that he knew that they had been stolen. But the plaintiff was charged to have been “ a receiver of stolen goods.” That implies a habit of receiving such goods, and conveys a meaning, as it is generally understood, that the receiver encouraged such thefts, and knewthat they had been committed when he received the goods.
The judgment should be affirmed.